876 So. 2d 701 (2004)
Paul WRIGHT, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D04-0007.
District Court of Appeal of Florida, First District.
June 29, 2004.
Paul Wright, pro se, petitioner.
Charlie Crist, Attorney General, and Shasta W. Kruse, Assistant Attorney General, Tallahassee, for respondent.
PER CURIAM.
By petition for writ of mandamus, Paul Wright seeks an order compelling the Gulf County Circuit Court to rule on a motion to correct illegal sentence he filed in October 2002. While we recognize that the delay in ruling is at least partially attributable to the state's failure to respond to orders directing it to address the merits of petitioner's claim, the circuit court is nonetheless obligated to rule on the matter before it in a reasonable time. Accordingly, we grant the petition for writ of mandamus, and direct the circuit court to promptly enter an order disposing of the pending motion to correct illegal sentence.
BARFIELD, DAVIS and BENTON, JJ., concur.